DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 9/27/2021 has been entered. Claims 2-14 and 21-27 remain pending in the present application. 

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).

Misnumbered claims 2-14 have been renumbered as follows:
Claim 2 will be renumbered claim 8;
Claim 3 will be renumbered claim 9;
Claim 4 will be renumbered claim 10;
Claim 5 will be renumbered claim 11;
Claim 6 will be renumbered claim 12;
Claim 7 will be renumbered claim 13;

Claim 9 will be renumbered claim 15;
Claim 10 will be renumbered claim 16; 
Claim 11 will be renumbered claim 17;
Claim 12 will be renumbered claim 18;
Claim 13 will be renumbered claim 19;
Claim 14 will be renumbered claim 20;

Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9, 12-13, 15-20, 21-22, and 25-26 (see renumbered claims above for renumbered claim mapping) are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US PGPUB 20090065578) in view of Hartwig et al. (US PGPUB 20110143661) in view of Hara (Testing the Technologies: Demonstration Grid-Connected Photovoltaic Projects in Japan).

Regarding Claims 8, 15, and 21; Peterson teaches; A mobile computerized device comprising: (Peterson; at least Abstract; Fig. 3; disclose a portable communicator device for recording information and providing control instructions to elements in a controlled system)
at least one processor; (Peterson; at least Fig. 3; paragraph [0051]; disclose processor (281))
a data communication interface configured to directly communicate with an DC-to-AC converter using a data connection; (Peterson; Fig. 3; at least paragraphs [0037], [0051], and [0065]; disclose various communication interfaces (i.e. Bluetooth unit (284) or IR unit (285) which are used to directly communicate with a device)
a user interface configured to display information associated with the DC-to-AC converter; (Peterson; at least Fig. 3; at least paragraph [0011]; disclose wherein the user portable device (180) includes a display device (283) for viewing information of plant equipment in a location near where the operator is using the portable device)
a global position system configured to determine a geographic location of the DC-to-AC converter; and (Peterson; at least Fig. 3; paragraph [0051] and [0070]; disclose wherein the user portable device includes a GPS Unit for determining a geographic location of the portable device which 
a computer-readable storage medium having stored thereon processor instructions that, when executed on the at least one processor, configure the mobile computerized device to: (Peterson; at least paragraph [0051])
establish the data connection to the DC-to-AC converter using the data communication interface, (Peterson; at least paragraph [0051] and [0065]; disclose wherein the user portable device establishes a direct connection with the device via a wireless communication port (i.e. Bluetooth connection)
determine the geographic location of the DC-to-AC converter using the global position system, (Peterson; at least Fig. 3; paragraph [0051] and [0070]; disclose wherein the user portable device includes a GPS Unit for determining a geographic location of the portable device which is then used to determine a control area (geographic location) the device resides in and once determined, provides a list of all devices assigned to that area)
display, via the user interface and based on the geographic location of the DC-to-AC converter, an identification of the DC-to-AC converter, (Peterson; at least Fig. 6; paragraphs [0070]-[0071]; disclose wherein the system displays identification information of the device or devices based on the location of the operator/user portable device)
Peterson appears to be silent on; “…DC-to-DC power converter…DC-to-AC power converter…”
receive an update, from a remote internet-connected server using a network connection different from the data connection, for DC-to-DC power converter connected to the DC-to-AC converter, wherein the update is received previously to the establishing of the data connection, and wherein the DC-to-AC converter is configured to communicate to the DC-to-DC power converter using a wired communication link,
send the update to the DC-to-DC power converter using the data communication interface.
However, Hartwig teaches; receive an update, from a remote internet-connected server using a network connection different from the data connection, for DC-to-DC power converter connected to the DC-to-AC converter, wherein the update is received previously to the establishing of the data connection, and wherein the DC-to-AC converter is configured to communicate to the DC-to-DC power converter using a wired communication link, (Hartwig; at least Fig. 1; paragraphs [0013]-[0016] and [0039]-[0049J; disclose a mobile device for providing firmware updates by wirelessly transmitting the update to a field device using NFC technologies and wherein prior to transferring update from the mobile device, establishing an internet connection with a manufacturers website to download the patch to the mobile device that will then transfer the update to the necessary field device via NFC technology)
send the update to the DC-to-DC power converter using the data communication interface. (Hartwig; at least paragraphs [0039]-[0049]; disclose transferring the firmware update to the device using the communication interface)
Peterson and Hartwig are analogous art because they are from the same field of endeavor or similar problem solving area, of plant control, communication, and monitoring systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known teachings of providing wireless updates to field devices as taught by Hartwig with the known system of monitoring and control of a plant as taught by Peterson to yield the known result of efficient updating of field devices. One would be motivated to combine the disclosed prior art in order to reduce service costs for a manufacturer by reducing the need for visits by technical personnel as taught by Hartwig (paragraph [0016]).
The combination of Peterson and Hartwig appear to be silent on; “…DC-to-DC power converter…DC-to-AC power converter…”
“…one of a plurality of power generators connected to the electrical power device…”

Peterson, Hartwig, and Hara are analogous art because they are from the same field of endeavor or similar problem solving area, of plant control, communication, and monitoring systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known teachings of an electrical PV generation system that includes a plurality of generators as well as DC-to-DC converters and DC-to-AC inverter as taught by Hara with the known system of monitoring and control of a plant as taught by Peterson and Hartwig to yield the known result of efficient updating of field devices. One would be motivated to combine the disclosed prior art in order to provide efficient battery storage management as taught by Hara (page 80).

Regarding Claims 9, 17-18, and 22; the combination of Peterson, Hartwig, and Hara further teach; The mobile computerized device of claim 8, wherein the update comprises one or more of: 
a configuration dataset configured for installation on the DC-to-DC power converter, or (Peterson; at least paragraph [0071]; disclose wherein the operator can change configuration data and wherein Hara teaches the DC-to-DC power converter)
at least one firmware version configured for installation on the DC-to-DC power converter. (Hartwig; at least paragraphs [0039]-[0049]; disclose updating a firmware version of a field device and wherein Hara teaches the DC-to-DC power converter).

Regarding Claims 12, 19, and 25; the combination of Peterson, Hartwig, and Hara further teach; The mobile computerized device of claim 8, wherein the data communication interface is configured to directly communicate with a system DC-to-AC converter associated with the electrical power device, and the processor instructions, when executed on the at least one processor, configure the mobile computerized device to display, via the user interface, an identification of the system electrical power device. (Peterson; at least Fig. 6; paragraphs [0070]-[0071]; disclose wherein the system displays identification information of the device or devices based on the location of the operator/user portable device and wherein Hara teaches a DC-to-AC converter device as part of the system).

Regarding Claims 13, 20, and 26; the combination of Peterson, Hartwig, and Hara further teach; The mobile computerized device of claim 8, wherein the processor instructions, when executed on the at least one processor, configure the mobile computerized device to: display, via the user interface, information to assist management of the DC-to-AC converter. (Peterson; at least paragraph [0063]; disclose wherein screens/menus/options related to viewing or configuring a selected electrical device connected to the portable device is displayed so that an operator can perform the necessary functions for configuring the device and wherein Hara teaches a DC-to-AC converter device as part of the system).

Claims 10, 14, 23, and 27 (see renumbered claims above for renumbered claim mapping) are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US PGPUB 20090065578) in view of Hartwig et al. (US PGPUB 20110143661) Hara (Testing the Technologies: Demonstration Grid-Connected Photovoltaic Projects in Japan) in further view of Uomori (US PGPUB 20170090466).

Regarding Claims 10 and 23; the combination of Peterson, Hartwig, and Hara appear to be silent on; The mobile computerized device of claim 8, wherein the processor instructions, when executed on the at least one processor, configure the mobile computerized device to: display one or more of a voltage or a current associated with the electrical power device.

Peterson, Hartwig, Hara, and Uomori are analogous art because they are from the same field of endeavor or similar problem solving area, of plant control, communication, and monitoring systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known teachings of displaying a voltage associated with a device as taught by Uomori with the known system of monitoring and control of a plant as taught by Peterson, Hartwig, and Hara to yield the known result of efficient updating of field devices. One would be motivated to combine the disclosed prior art in order to shorten the time required to collect information and respond to troubles associated with plant equipment as taught by Uomori (paragraph [0013]).

Regarding Claims 14 and 27; the combination of Peterson, Hartwig, and Hara appear to be silent on; The mobile computerized device of claim 8, wherein the update is received in response to a configuration or an operation of the electrical power device or at least one of the plurality of power generators, and wherein the update further comprises data that identifies the results of a visual inspection, an auditory inspection, or an olfactory inspection of at least one of the plurality of power generators.
However, Uomori teaches; (at least Abstract; Figs. 1-5; paragraph [0096]) disclose a system to be used in support with the operation of a plant (i.e. PV generation plant) in which the user is able to input commands related to a visual inspection of plant equipment (i.e. PV power generator) using a camera device to capture the image of the equipment during the inspection.
.

Claims 11 and 24 (see renumbered claims above for renumbered claim mapping) are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US PGPUB 20090065578) in view of Hartwig et al. (US PGPUB 20110143661) Hara (Testing the Technologies: Demonstration Grid-Connected Photovoltaic Projects in Japan) in further view of Mumtaz (US PGPUB 20130346054).

Regarding Claims 11 and 24; the combination of Peterson, Hartwig, and Hara further teach; The mobile computerized device of claim 8, wherein the processor instructions, when executed on the at least one processor, configure the mobile computerized device to: establish the data connection to the DC-to-AC converter wirelessly; and (Peterson; at least paragraph [0043]; disclose wherein the portable device establishes a wireless data connection (i.e. Bluetooth connection) with the field devices and wherein Hara teaches a DC-to-AC converter as a field device and wherein Hara teaches a DC-to-AC converter)
Determine, with the GPS coordinates of a geographic location of the mobile computerized device, (Peterson; at least paragraph [0043]; disclose wherein the location of mobile device and electrical power device is based determined off of a wireless connection).
“determine, with the GPS, coordinates…”
Assign the coordinates to the DC-to-AC converter.
However, Mumtaz teaches; (at least Fig. 5; paragraphs [0079]-[0081]; disclose wherein a plurality of micro inverters (i.e. DC-to-AC converters) are associated with PV array in a solar farm and wherein an operator utilizes a handheld GPS enabled to device to record and assign GPS coordinates to each inverter of the solar farm.
Peterson, Hartwig, Hara, and Mumtaz are analogous art because they are from the same field of endeavor or similar problem solving area, of plant control, communication, and monitoring systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known teachings of assigning GPS coordinates to each inverter in a solar farm as taught by Mumtaz with the known system of monitoring and control of a plant as taught by Peterson, Hartwig, and Hara to yield the known result of efficient updating of field devices. One would be motivated to combine the disclosed prior art in order create a layout of the inverters of the system as taught by Mumtaz (paragraph [0080]).

Applicant’s arguments, see pages 12-16, filed 9/27/2021, with respect to the rejection(s) of claim(s) 8, 15, and 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Peterson et al. (US PGPUB 20090065578) in view of Hartwig et al. (US PGPUB 20110143661) in view of Hara (Testing the Technologies: Demonstration Grid-Connected Photovoltaic Projects in Japan).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117